 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DACHELL STINE McGHEE,                             No. 1:18-cv-01583-GSA
12                       Plaintiff,
13           v.                                         ORDER DIRECTING
                                                        CLERK OF COURT
14    ANDREW SAUL, Commissioner of Social               TO CLOSE CASE
      Security,
15

16                       Defendant.                     (Doc. 17)
17

18          On August 20, 2019, Plaintiff and Defendant stipulated to Plaintiff’s voluntary dismissal

19   of the above-captioned case pursuant to F.R.Civ.P. 41(a)(1)(A)(ii). Doc. 17. Accordingly, the

20   Clerk of Court is hereby directed to close the case.

21

22
     IT IS SO ORDERED.
23

24      Dated:     August 22, 2019                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
